In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                          No. 11-368V
                                      Filed: April 11, 2013

*************************************            NOT TO BE PUBLISHED
JUDITH ADLER,                             *
                                          *      Special Master Zane
                                          *
                                          *      Stipulation; attorneys’ fees and costs
             Petitioner,                  *
                                          *
 v.                                       *
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
             Respondent.                  *
                                          *
*************************************
Diana Lynn Stadelnikas, Maglio Christopher and Toale, Sarasota, FL, for Petitioner;
Glenn Alexander MacLeod, United States Dep’t of Justice, Washington, DC, for Respondent.

           UNPUBLISHED DECISION ON ATTORNEYS’ FEES AND COSTS 1

       On April 11, 2013, the parties in the above-captioned case filed a Stipulation of
Attorneys’ Fees and Costs (Stipulation) memorializing their agreement as to the appropriate
amount of attorneys’ fees and costs in this case. Petitioner requests a total award of $23,500.00,
to which Respondent does not object. Petitioner’s counsel represents that Petitioner has not


1
  Because this decision contains a reasoned explanation for the Special Master’s action in this
case, the Special Master intends to post it on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 113 Stat. 2899,
2913 (Dec. 17, 2002). All decisions of the Special Master will be made available to the public
unless they contain trade secret or commercial or financial information that is privileged and
confidential, or medical or similar information the disclosure of which would clearly be an
unwarranted invasion of privacy. When such a decision or designated substantive order is filed,
a party has 14 days to identify and to move to redact such information before the document’s
disclosure. If the Special Master, upon review, agrees that the identified material fits within the
banned categories listed above, the Special Master shall redact such material from public access.
42 U.S.C. § 300aa-12(d)(4); Vaccine Rule 18(b). In the absence of a motion or should the
Special Master disagree with the proposed redactions, the decision shall be disclosed in its
entirety.
incurred personal litigation costs. In accordance with 42 U.S.C. § 300aa-15(e), the undersigned
awards the amount to which Respondent does not object.

        Petitioner, Judith Adler, alleged that she suffered from Guillain-Barre Syndrome (“GBS”)
as a consequence of her receipt of the influenza (“flu”) vaccine, which is a vaccine contained in
the Vaccine Injury Table, 42 C.F.R § 100.3(a), and which she received on or about September
29, 2010. Petitioner alleged that she experienced the residual effects of this injury for more than
six months. A decision awarding compensation based upon the parties’ stipulation was entered
on March 27, 2013.

        Although Respondent did not concede the claim, the parties, nonetheless, settled the
matter, and an award of compensation was made. Because Petitioner has been awarded
compensation, Petitioner is entitled to an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300aa-15(e). The undersigned also finds that the stipulated amount of $23,500.00, in
attorneys’ fees and costs is reasonable based on the stage at which this matter was settled. Based
on the request’s reasonableness and pursuant to Vaccine Rule 13, the undersigned GRANTS the
parties’ request as outlined in the Stipulation. The judgment shall reflect that Petitioner is
awarded attorneys’ fees and costs as follows:

       in a check made payable jointly to Judith Adler, Petitioner, and Petitioner’s counsel
       (Diana Lynn Stadelnikas, of the Maglio Christopher and Toale), the amount of
       $23,500.00. The check should be forwarded to Petitioner’s counsel at 1605 Main
       Street, Suite 710, Sarasota, FL 34236.

        The court thanks the parties for their cooperative efforts in resolving this matter. In the
absence of a motion for review filed pursuant to RCFC, Appendix B, the Clerk is directed to
enter judgment accordingly. 2

       IT IS SO ORDERED.


                                                      s/ Daria Zane
                                                      Daria J. Zane
                                                      Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.